 In the Matter Of CHRYSLER CORPORATIONandSOCIETY OF DESIGNINGENGINEERSCase No. B16DIRECTION OF ELECTIONJanuary 25, 1936The Board having found that a question affecting commerce hasarisen `concerning the representation of the designing engineers (asdescribed below) of the Chrysler Corporation, within the meaning ofSection 9, subdivision (c) and Section 2, subdivisions (6) and (7) ofthe National Labor Relations Act, and that an election by secretballot should be conducted, it is herebyDIRECTED that, as part of the investigation authorized by theNational Labor Relations Board in this case to ascertain representa-tives for collective bargaining between the designing engineers andthe Company, an election by secret ballot shall be conducted within aperiod of ten days from the date of this direction of election under thedirection and supervision of Frank H. Bowen, Regional Director forthe National Labor Relations Board for the Seventh Region, actingin this matter as the agent of the National Labor Relations Board andsubject to Article III, Section 9 of its Rules and Regulations-Series 1, among the designing engineers of the Chrysler Corporationon the payroll of the Company on the date of this direction, that is,body designers, including lead off men, lay-out men, checkers, de-tailers and beginners; engineering designers, including checkers,lay-out men, detailers, beginners and tracers; tool, special machineand die designers, including process engineers, checkers, lay-out nlen,detailers and beginners, in whatever office of the Company they maybe located, except such of the aforementioned persons who have au-thority to hire or discharge, to determine whether they desire to herepresented by the Society of Designing Engineers.[SAME TITLE]Decision,February14, 1936AutomobileIndustry-Unit Appropriate for Collective Bargaining:communityof interest; craft ; dligibility for membership in only organization making bonafide effort at collective bargaining : functional coherence-ElectionOrdered:questionaffecting commerce : confusion and unrest among employees-contro-164 DECISIONS AND ORDERS165versy concerning representation of employees:majority status disputed byemployer:substantial doubt as to majoritystatus-Certification of Represen-tatives:petition for denied.Mr. G. L. Pattersonfor the Board.Mr. Louis L. Jaffe,of counsel to the Board.DECISIONSTATEMENT OF CASEOn October 22, 1935, the Society of Designing Engineers, herein-after called the Union, filed a petition with the National LaborRelations Board for the Seventh Region, for an investigation andcertification of representatives, pursuant to Section 9, subdivision (c)of the National Labor Relations Act, approved July 5, 1935.Thepetition stated that the Union represented 460 of the 700 designingengineersemployed by the Chrysler Corporation, hereinafter calledthe Company; that the Company had refused to deal with the Unionits the representative of the engineers; that a determination that theUnion is the exclusive representative of the designingengineerswould provide a peaceful solution of the question; and that thequestion concerning the representation of the engineers is a questionaffecting commerce.On October 30, 1935, the National Labor Rela-tionsBoard, pursuant to Article II, Section 3 of National LaborRelations Board Rules and Regulations-Series 1, authorized theRegional Director for the Seventh Region to conduct an investiga-tion and to provide for an appropriate hearing upon due notice.Pursuant to such authorization, a notice of hearing to be held Decem-ber 16, 1935, was issued by the Regional Director on December 4,1935 and duly served upon the parties.On December 9, 1935 the Company filed a motion to dismiss andan answer.The motion to dismiss was made for the reasons, that thepetition did not state sufficient grounds on which to proceed underthe Act; that the Board has no jurisdiction over the Company; thatthe Company is not engaged in commerce within the meaning ofthe Act or the Constitution of the United States; that the Act isan attempt by the Congress of the United States to delegate itspower to the National Labor Relations Board contrary to the Con'stitution of the United States, and that the National Labor Rela-tions Act it numerous respects deprives the Company of its propertywithout due process of law in contravention of the Fifth Amend-ment to the Constitution of the United States.The answer deniedthat the designing engineers constitute a unit for collective bargain-ing; denied that the number of employees in the alleged bargainingunit is 700; denied that a' question concerning the representation ofthe designing engineers had arisen or that any such question affected 166NATIONAL LABOR RELATIONS BOARDcommerce; and alleged that the relations between the designing en-gineers and the Company are "professional in nature and are not therelations of laborers in a craft to their employer". In conclusion theanswer alleged that a determination that the Union was to be theexclusive representative of the designing engineers would cause strifeand discord.The petitioner filed a reply to the answer.After successive postponements, sometimes upon the motion of theRegional Director, once upon the motion of counsel for the Company,the hearing was finally scheduled for January 13, 1936.On January11, 1936, the attorney for the Company notified the Regional Di-rector that the Company would not be represented at the hearing.Commencing on January 13, 1936 a hearing was held at Detroit, Mich-igan by John M. Carmody, sitting as Trial Examiner, and testimonyand other evidence was taken.The Company was not representedat the hearing.FINDINGS OF FACTUpon the record in the case, the stenographic transcript of thehearing, and all the evidence including oral testimony, documentsand other evidence offered and received at the hearing, the followingfindings of fact are made.I.THE CHRYSLERCORPORATIONThe Chrysler Corporation is a Delaware Corporation, engagedwith its subsidiaries-of which there are some 31-in the manufac-ture and sale of automobiles, and related parts and accessories. Italso manufactures and sells marine and industrial engines and othermechanical products.The properties of the Company and its sub-sidiaries are located in various states of the United States and inCanada.These properties are used for the manufacture of the partsand materials used in the making of automobiles ; for the manufactureof the automobiles themselves; for the assembling of automobiles;and for the sales of automobiles and parts of automobiles. The Com-pany also purchases parts and materials in states other than Michigan.The Company does not use much warehouse space in Detroit.Automobiles are shipped almost as soon as they are completed.Through its subsidiaries, it operates sales branches and depots forthe distribution of service parts in Atlanta, Boston, Chicago, Dallas.Detroit,Kansas City (Missouri), Minneapolis, Philadelphia, Pitts-burgh, St. Louis, and Seattle. It advertises its products in manymagazines of national circulation. It has registered its trademarksfor use in interstate commerce. It has also registered its trademarksin foreign countries.The operations of the Company constitute a continuous flow oftrade, traffic and commerce among the several states. DECISIONS AND ORDERSII.THE DESIGNING ENGINEERS167The designing engineers design and plan the products of the Com-pany and its various subsidiaries and the tools and devices used inmanufacturing the products.The petitioner at the hearing esti-mated the number so employed between 800 and 900.Virtuallyallof the engineering staff engaged in designing the productsnot only of the Company but of its subsidiaries, are in the Company'semploy and are paid by the Company.Most of these work ina central office where the design work for all of the subsidiariesisdone; a few are scattered in the offices of the subsidiaries.The designers fall into three main groups : chassis designers, bodydesigners, and tool and die designers.Each in turn has certain sub-classes, the members of which have `special aptitudes and experience.These various classifications are known to the industry and are usedin hiring and placing men.In a typical crew devoted to design of the automobile chassis, therewill be first an engineer in charge, capable of engineering a completechassis, his pay averaging $300.00 to $325.00 per month.Next comethe designers capable of designing major parts, averaging $250.00 to$300.00 per month. There are checkers capable of checking all draw-ings, averaging $250.00 to $300.00 per month; detailers who makedetail drawings after the design has been made, averaging $150.00 to$175.00 per month; detailers of minor parts averaging $100.00 to$150.00 per month; and tracers and beginners averaging $85.00 to$100.00 per month.With increasing experience, an engineer willusually succeed in going from the lower paid jobs to the higher.The designers of the automobile body are organized in much thesame way.The master design of the entire body is laid out on paperor aluminum sheets from a clay model. The men doing this areknown as lead-off men and layout men and earn from $325.00 to$350.00 per month.There follow checkers, minor layout men, senior,junior and minor detailers, and beginners.The tool and die engineers are engaged in designing the tools, dies,and special machiners which will be required to manufacture theproducts and their parts.The senior classification here is the processengineer, capable of determining what machines and tools, dies andprocesses will be used.The men in this group : process engineers,layout men, detailers, and beginners, are paid on an hourly basis.The tools designed by them are made in many places in theUnited States: Springfield, Vermont; Cincinnati, Ohio; Milwaukee,Wisconsin;Rockford, Illinois.The process engineer will deter-mine where the tools can best be made; he may design a specialmachine without which some of the intricate operations needed inmaking the tool could not be performed.97571-36-vol. i-12 168NATIONAL LABOR RELATIONS BOARDAutomobile manufacturers through their engineering design staffs,as illustrated by the Chrysler Corporation, exercise a very directeffect on machine tool and parts manufacturers in the United Statesand Canada.Parts that go to make up the completed car aresketched by engineers in Detroit; the sketches are sent to the partsmanufacturers in Canada, Ohio,Wisconsin,wherever they maybe, and from whence in due course will come to Detroit the va-rious parts that go to make up the finished automobile; therethe sketches are revised and returned to Detroit.This interchangeof drawings proceeds until the automobile designer and the partsmanufacturer arrive at the finished design. In many cases, also,the process designer will indicate the machine and tools to be used inmaking the parts; he will specify changes in machines and tools fromyear to year, thereby affecting the distribution of business among theparts manufacturers, each of whom can make or has available onlycertain machines and tools.The manufacturers of automobile toolsand parts maintain representatives at the headquarters of the auto-mobile manufacturers.These representatives keep in close touchwith the engineering departments of the automobile factories so thatthe parts manufacturer may adapt himself to the continuouslychanging demands of the automobile maker.The designing engineers not only play a considerable part in deter-mining the source of the parts which come to the factory but also theuse 'of parts and materials in the factory itself.They compile thelists of parts; they give instructions to the shop as to assembly,inspection, etc.Their work thus precedes and initiates the actualmanufacture of both the parts and the automobile, and playsa decisive role in maintaining and promoting the flow of commercein materials and automobiles.The designing engineers are a homogeneous and distinctive group.Practically all have received professional training in technical schoolsor colleges.The training is of a distinctive type.The men are fittedby training and experience to work in more than one of the sub-classifications listed above and can move from a lower to a higherrating.The group is distinguished in function and training fromclerical and production workers on the one hand, and from electricaland chemical engineers on the other.III.THE PETITIONER : SOCIETY OF DESIGNING ENGINEERSThis Society was formed in December, 1932 to improve the employ-ment status of mechanical engineers, draftsmen, and designers.TheUnion has approximately 2,300 members.Chapters of the Unionare organized by cities; a chapter is not organized until there are 50 DECISIONS AND ORDERS169or more members in a city. As a result of wage cuts, the Chryslerengineers began to join the Union in considerable numbers in theearly part of 1935.The Union now claims approximately 476 mem-bers among the Chrysler engineers.No other labor organizationhas sought to organize the engineers.William E. Denison, business agent of the Union, met with theCompany's personnel manager, Mr. Weckler, on July 7, 8, 9 and 10,1935, to secure wage increases for the engineers.Mr.Weckler askedDenison whom he represented.Denison replied that he repre-sented the designing engineers.Weckler told Denison that the Com-pany would not recognize the Union as the representative of thedesigning engineers.Shortly after, in laying off 20 men, theCompany laid off 7 of the 8 men constituting the Union Committee,men who had been active in the collection of dues and other Unionbusiness.There is no charge here that the Company laid offthese men because of their Union activity.But this occurrence has,as an objective fact, frightened the workers and increased the diffi-culties of organizing for purposes of securing representation.IV. THE APPROPRIATE BARGAINING UNITThe Union maintains that the designing engineers constitute anappropriate unit for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.We are of the opinion thatthe designing engineers of the Chrysler Corporation do constitutesuch a unit. It appears that by training, experience and employmentthey constitute a homogeneous and distinctive labor group; that agreat many of them have shown a desire for self-organization andself-representation in questions relating to the terms and conditionsof their employment; and that no other group has sought or madeany claim to represent them.The Company maintains that each engineer is a highly skilled pro-fessional; that his relations to the Company are not those of alaborer but are personal; and thus, should be regulated by individualagreement.The Company's argument is equivalent to the proposi-tion that the designing engineer is not entitled to join with his fellowworkers for the purposes of improving his condition by means ofcollective bargaining, and that the Company has no obligation todeal with a collective representative.According to the Act, the term "employee" includes "all employees".The nature of the work done by the engineers is made quite clear bythe record.It is true that this work requires a considerable degreeof skill and more or less imagination.There is nothing, however,peculiarly personal in the relationship between the Company and its 170NATIONAL LABOR RELATIONS BOARDmany hundred engineers.They are in no sense executives. Theengineers have need of organized strength in common with all wageearners.This is their own opinion as shown by the impetus to or-ganization provided by a wage cut uniformly suffered.We can findno reason for differing with them.V.QUESTION CONCERNINGREPRESENTATIONWe find that a question concerning the representation of the de-signing engineers has arisen,within the meaning of Section 9 (c) ofthe Act. In its dealings with the Union, the Company refused toaccede to the claim of the Union that it represented the designingengineers.It is not known to the Union nor does it appear from therecord exactly how many employees there are in the unit. In itspetition the Union estimated the number at 700; at the hearing itestimated the number between 800 and 900 but it was in no positionto state the number definitively.Consequently it cannot know posi-tively whether its membership constitutes a majority of the workersin the unit.The workers thus do not know whether the Union isentitled to represent them.This doubt and the fear caused by thedischarge of the Committee men, whether justified or not, has dis-couraged the efforts of the engineers to organize and to press theirclaims effectively.It has caused and continues to cause dissatisfac-tion with working conditions and friction between the employees andthe Company.The question which has arisen concerning the representation of thedesigning engineers is one which tends to lead to labor disputesburdening and obstructing commerce or the free flow thereof.Theissue of collective representation in the automobile industry has inthe past been a principal source of strikes and lockouts; as an inevi-table result,commerce has been seriously hampered and curtailed.Thus in 1934 there were eight strikes in the automobile industry overorganizational issues; 12,833 workers were involved and 95,856 man-days of labor lost. In the first six months of 1935, there were four-teen such strikes involving 8,512 workers,and 74,505 man-days oflabor lost.The Union is unwilling to expose its membership to the Companyfor fear of retaliation against the membership.Under these circum-stances, it is appropriate to conduct an election by secret ballot amongthe employees in question.Upon the basis of findings made at thattime and now embodied in this opinion,we have already directed anelection by secret ballot among the designing engineers of the Chrys-ler Corporation to determine whether they wish to be represented bythe Society of Designing Engineers. DECISIONS AND ORDERSCONCLUSIONS OF LAW171Upon the basis of the above findings, the followingconclusions oflaw are madeby the Board:1.The designingengineersof the Chrysler Corporation, being thefollowing : body designers,including lead-offmen, layout men, check-ers, detailers,and beginners;engineeringdesigners, including check-ers, layout men, detailers, beginners,and tracers;and tool,specialmachine and die designers, includingprocess engineers,checkers, lay-out men, detailers and beginners,except such, of the aforementionedpersons who have authority to hire or discharge, constitutean appro-priate unitfor purposesof collectivebargaining,withinthe meaningof Section9 (b) of the Act.2.A question affectingcommerce has arisen concerningthe repre-sentationof the designingengineersof the Chrysler Corporation,within themeaning of Section 9(c) of the Act.MR. CARMODY acted asTrialExaminer inthe hearingof the caseand took nopart in theabove Decision.[SAME TITLE]AMENDED DIRECTION OF ELECTIONApril 1,1936The Board having found that a question affecting commerce hasarisen concerning the representation of the designing engineers (asdescribed below)of the Chrysler Corporation,within the meaning ofSection 9,subdivision(c) and Section 2, subdivisions(6) and (7) ofthe National Labor Relations Act, and that an election by secretballot should be conducted,it is herebyDIRECTED that, as part of the investigation authorizedby the Na-tional Labor Relations Board in this case to ascertain representatives-for collective bargaining between the designing engineers and theCompany, an election by secret ballot shall be conducted within aperiod of two weeks from the date of this direction of election underthe direction and supervision of Frank H.Bowen, Regional Directorfor the National Labor Relations Board for the Seventh Region,acting in this matter as the agent of the National Labor RelationsBoard and subject to Article III, Section 9 of its Rules and Regu-lations-Series 1, among the designing engineers of the ChryslerCorporation on the payroll of the Company on the date of this direc-tion, that is, body designers, including lead off men, lay-out men,checkers,detailers and beginners;engineering designers,includingcheckers,lay-out men,detailers,beginners and, tracers;tool, specialmachine and die designers,including process engineers,checkers, lay-out men, detailers and beginners,in whatever office of the Company 172NATIONAL LABOR RELATIONS BOARDthey may be located, except such of the aforementioned persons who,have authority to hire or discharge, to determine whether they desireto be represented by the society of Designing Engineers.[SAME TITLE]DENIAL OF PETITION TO CERTIFY REPRESENTATIVESMay 12, 1936A petition for an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act,approved July 5, 1935, was filed on October 22, 1935 with the RegionalDirector for the Seventh Region by Society of Designing Engineers,said petition alleging that a question affecting commerce had arisenconcerning the representation of the designing engineers of theChryslerCorporation,Highland Park, Michigan.The NationalLabor Relations Board on October 30, 1935, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3 of National LaborRelations Board Rules and Regulations-Series 1, authorized theRegional Director for the Seventh Region to conduct an investiga-tion and to provide for an appropriate hearing upon due notice.Pursuant to such authorization, notice of hearing was duly issuedand served by the Regional Director and on January 13, 1936, ahearing was held at Detroit, Michigan, by John M. Carmody, sittingasTrial Examiner.After said hearing and upon the full record in the case, the Na-tional Labor Relations Board issued its Direction of Election datedJanuary 25, 1936, which Direction was thereafter amended on April1, 1936.Pursuant to the Amended Direction, an election by secretballotwas conducted by the Regional Director on- April 11, 1936among the designing engineers of the Chrysler Corporation on thepayroll of the Company on April 1, 1936, excluding any such engi-neers as have authority to hire or discharge, said election being heldin accordance with Article III, Section 9 of said'Rules and Regula-tions.Thereafter the Regional Director prepared and served uponthe parties to the proceeding his Intermediate Report in which hefound that 700 persons were eligible to vote in the election, that125 ballots were cast, and that 121 of such ballots were cast forthe Society of Designing Engineers, 1 ballot for "Bill Foster", 1ballot for "Cia", and 1 ballot for "Self".Now THEREFORE, by virtue of and pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8 of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, the petition to certify representatives is hereby denied.